United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2087
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Ernest Andrew Britten

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                           Submitted: November 28, 2016
                             Filed: December 1, 2016
                                   [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Ernest Britten appeals the sentence the district court1 imposed after he pleaded
guilty to a child-pornography charge. His counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967).

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
       Britten pleaded guilty after entering into a written plea agreement containing
an appeal waiver. We conclude that the appeal waiver is enforceable. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers). Furthermore, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion and dismiss this appeal.
                       ______________________________




                                         -2-